Mr. Justice Jambs
delivered the opinion, of the court.
This suit is brought to recover damages for injuries suffered by the plaintiff" in consequence of the cutting off the gas from his establishment on I) street in this city, by the. defendant, The Washington Gaslight Company. It appears that the plaintiff" had been residing at a house in another portion of the city, and that he had left there without paying his gas bill. When he moved into his I) street place of business he signed a contract, which will be mentioned presently,, with the gas company, for the supply of gas to that place. The company discovering that the plaintiff’s bill for gas furnished at his Tenth street house was still unpaid, demanded payment of this bill and threatened in the event of his failure to do so, to discontinue the supply at his store. The plaintiff" refused to pay the bill. As a consequence the company turned off" the gas, claiming the right to do sounder the following contract, which was signed by the plaintiff":
“We whose names are hereunto subscribed, agree to take gas from the Washington Gaslight Company upon the condition that the company reserves to itself the right to refuse to furnish or- at any time to discontinue gas to any premises, *339bbe'-owneit. or?,occupant ..of, which shall -be indebted to the .company-for, gas- or fittings, used upon such premises or else-,w.here.’> \y
- " The defendant, claimed tliat this contract gave it the rigM to. .turn off, the gas after it . had entered-upon a contract for its supply, because.of the previous delinquency occurring' ber fore .the-execution, of this, .contract and at another place. We have looked carefully at the terms of this contract and ,we-.are .of.-the opinion that it does not embrace such a case: ."We think the, words are to. be construed as relating toa delinquency,that .should, occur in the.future and not one having.already occurred..
■The qompany,,then,.having agreed to supply, the plaintiff with gas and entered upon the execution of that agreement, afterwards violated it by stopping the supply. We think this was a-breach of contract for which they are liable. Whether the amount of damages assessed by the jury is excessive .or not, the record does not .permit us to inquire into, and-the, judgment of the court below must therefore be affirmed. , . ■ ■